Citation Nr: 0109033	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-08 749	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran had verified, active service from September 1941 
to June 1946.  He died in March 1993 and the appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines, which denied service connection for 
cause of death and basic eligibility to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  In a July 2000 rating decision, the RO also 
denied entitlement to DIC under the provisions of Title 38, 
United States Code, section 1318.


FINDINGS OF FACT

1.  The veteran died March [redacted], 1993, at the age of 74.  The 
immediate cause of death was heart failure; the antecedent 
cause of death was cor pulmonale; chronic lung obstruction 
was an underlying cause of death; a significant condition 
contributing to death was bronchial asthma.

2.  The service medical records and medical evidence of 
record demonstrate no nexus between the cause of the 
veteran's death and his military service.

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

4.  The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the time 
of death for a service-connected disability that was rated 
totally disabling for a period of 10 years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112(c)(1), 1310 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 
3.303, 3.309(a)(c), 3.310, 3.312 (2000).

2.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. §§ 5107); 38 C.F.R. § 3.22 (1999); 
38 C.F.R. §  20.1106 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has indicated that she is entitled to VA 
benefits because the veteran served continuously for 90 days 
or more during a period of war and he developed a chronic 
disease of myasthenia gravis to 10 percent or more within one 
year from separation from service.

I.  Factual Background

The Certificate of Death shows that the veteran died on March 
[redacted], 1993, at the age of 74.  The immediate cause of death was 
heart failure.  The antecedent cause of death was cor 
pulmonale.  The underlying cause was chronic lung 
obstruction.  In addition, a significant condition 
contributing to death was bronchial asthma.  It appears from 
the address noted that the veteran died at home.

The United States Department of the Army verified that the 
veteran served from September 1941 to June 1946.  From 
September 1, 1941, to December 7, 1941, was pre-War; from 
December 8, 1941, to January 16, 1942, the veteran had 
"beleaguered" status; from January 17, 1942, to July 31, 
1945, he had "no Casualty Status;" from August 1, 1945, to 
June 30, 1946, the veteran had regular Philippine service.  
The veteran had no recognized guerrilla service.

The available service medical records contain an August 1945 
physical examination report.  Examination of his 
cardiovascular system revealed "tachycardia."  His lungs 
were "ok."  His blood pressure was 116/80.  His pulse was 
110 while sitting, 148 immediately after exercise, and 120 
two minutes after exercise.  Another examination report dated 
in June 1946 shows that his cardiovascular system and lungs 
were normal.  A chest x-ray report notes that the veteran had 
a "radiographically healthy chest."  His blood pressure was 
98/60.  His pulse was 68 while sitting, 96 immediately after 
exercise, and 70 two minutes after exercise.  In addition, 
the veteran submitted a copy of an examination report (WD AGO 
Form 38), which appears to be dated in October 1948.  His 
cardiovascular system and lungs were normal.  His blood 
pressure was 118/68.  His pulse was 76 while sitting, 100 
immediately after exercise, and 78 two minutes after 
exercise.

A Fluoroscopic Diagnostic Report, dated in June 1956 from Dr. 
E. F., shows that the veteran had minimal infiltration, 
exudative type, in the first intercostal space in the right 
lung.  The left lung was essentially clear and the veteran's 
heart was ok.  No diagnosis was noted.

Two lay statements, dated in May 1958, note that the veteran 
complained of chest and back pains in May 1942.  According to 
these statements, the veteran received treatment for these 
complaints.

In regard to a prior claim filed by the veteran, he submitted 
several affidavits from former servicemen.  Affidavits from 
A. F. and A. T. dated in November 1974, an affidavit from B. 
M. dated in January 1975, and an affidavit from E. G. dated 
in July 1975, note that they witnessed that the veteran 
received a shrapnel wound to the right hip on December 28, 
1941.  None of these statements noted that the veteran had 
any lung or heart trouble.

The veteran testified at a hearing in May 1975.  He stated 
that he had received a gunshot wound in service in 1941 and 
that treatment for it did not show up in his medical records 
because he did not report it.  The veteran's testimony 
contains no allegation that he had lung or heart problems 
during service.

A medical record from a Municipal Health Office, dated in 
March 1979, shows that the veteran complained of frequent 
dizziness, chronic productive cough, intermittent fever, 
difficulty breathing, chest and back pain, pain of the left 
and right knee, and general body weakness.  The diagnoses 
were pulmonary tuberculosis, moderately advanced; chronic 
bronchial asthma; chronic, bilateral osteoarthritis of the 
knee joints; and bilateral cataracts.

The veteran died on March [redacted], 1993.  The Certificate of Death 
notes that he was 74 years old at the time of death.  The 
place of death appears to have been the veteran's home.  The 
immediate cause of death was heart failure.  An antecedent 
cause of death was cor pulmonale.  An underlying cause of 
death was chronic lung obstruction.  A significant condition 
contributing to death was bronchial asthma.

In July 1998, the appellant submitted a claim for VA 
benefits.  She argues that the veteran's cause of death was 
due to service.  

In May 1999, the RO received a statement from Dr. E. C., Sr., 
dated in September 1997.  He noted that the veteran was 
treated at his clinic in March 1993 for two days because of 
difficulty breathing with fever.  Physical examination 
revealed chronic lung obstructive illness due to a 
complication of heart and lung disease and chronic asthmatic 
bronchitis.  The physician noted that on March [redacted], 1993, the 
veteran died of heart failure due to a chronic lung and heart 
ailment.  Dr. E. C. submitted the treatment records, dated 
March 26, 1993.

In rating decision of December 1999, the RO denied service 
connection for the cause of death and eligibility to 
Dependents' Educational Assistance under Title 38, United 
States Code, Chapter 35.  The appellant submitted a Notice of 
Disagreement, received at the RO in February 2000, noting 
that where a veteran served continuously for ninety days or 
more during a period of war or during peacetime after 
December 31, 1946, and develops chronic disease of myasthenia 
gravis to a degree of ten percent or more within one year 
from the date of termination of such service, the disease 
will be presumed to have been incurred in service, even 
though there is no evidence of the disease during service.  

In June 2000, the RO denied the appellant's claim for VA 
death pension benefits.  The appellant did not appeal that 
determination.

In July 2000, the RO denied entitlement to DIC under the 
provisions of Title 38, United States Code Section 1318.  The 
appellant perfected an appeal in regard to that 
determination.


II.  Analysis

Initially, the Board notes that there has been a significant 
change in law during the pendency of this appeal. On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In the present case, the Board finds that the VA has 
satisfied its duties to notify and assist the appellant in 
this case.  In a letter dated in August 1998, the RO informed 
the appellant of the type of evidence she should submit to 
support her claim.  She was requested to supply the names, 
addresses and approximate dates of treatment for all VA and 
non-VA health care providers who had treated the veteran.  In 
addition, she was advised to submit a statement from a health 
care provider who treated or examined the veteran and could 
support a relationship between the veteran's cause of death 
and his military service.  The appellant did not provide the 
RO with information as to VA or non-VA physicians where the 
veteran had received treatment.  Evidence was received from a 
private physician, Dr. E. C., Sr., who had treated the 
veteran only a few days prior to his death.  The appellant 
has not identified any other evidence.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103, 5103A).

A.  Service Connection for Cause of Death

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

If not shown in service, service connection may be granted 
for a chronic disease if shown disabling to a compensable 
degree within one year (for Hansen's disease (leprosy) and 
tuberculosis, within three years; multiple sclerosis, within 
seven years) from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5107(b)); 38 C.F.R. §§ 3.102, 4.3 
(2000).

There is no medical evidence of a nexus between the veteran's 
heart failure, cor pulmonale, chronic lung obstruction, or 
bronchial asthma and his military service.  The veteran's 
service medical records are negative for any chronic heart or 
lung problems.  Evidence of infiltration of the right lung 
was not shown until June 1956, approximately 10 years after 
the veteran's separation from military service.  Therefore, 
if this was evidence of tuberculosis it was shown more than 
three years after the veteran's verified military service.  
The lay statements dated in May 1958 show that the veteran 
complained of chest and back pain in May 1942.  However, 
neither for these lay persons appears to have medical 
expertise to relate any present chest pains in May 1958 to a 
diagnoses and to the veteran's period of service.  The 
affidavits dated in November 1974, January 1975, and July 
1975 are negative for evidence to support that the veteran's 
cause of death (heart failure, cor pulmonale, chronic lung 
obstruction, or bronchial asthma) was related to his military 
service.  The veteran's testimony in May 1975 was silent as 
to any lung or heart disabilities.  The March 1979 medical 
report from a Municipal Health Office shows, in pertinent 
part, that the veteran was diagnosed with pulmonary 
tuberculosis and chronic, bronchial asthma.  However, the 
physician did not indicate that any of the diagnosed 
disabilities was related to the veteran's period of service 
in the 1940s.  The private medical records from Dr. E. C., 
Sr., of treatment in March 1993, and his statement dated in 
September 1997, show that the veteran was treated for chronic 
lung obstructive illness due to a complication of heart and 
lung disease (chronic asthmatic bronchitis).  The physician 
did not relate the veteran's disorders to his period of 
military service.

The appellant, in several statements, has indicated that the 
veteran developed a chronic disease of myasthenia gravis to a 
compensable degree within one year of separation from 
service.  However, the evidence does not show that the 
veteran was ever diagnosed with myasthenia gravis, or that he 
developed any other chronic disease to a compensable degree 
within the presumptive period of time.  See 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, the appellant's own assertions 
are outweighed by the medical evidence against her claim 
because she is not medically competent to provide an opinion 
of sufficient probative value that would outweigh the 
clinical medical evidence against her claim.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the appellant.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
addition, the Board finds that a preponderance of the 
evidence of record establishes that the cause of the 
veteran's death was not related to military service, either 
directly or proximately.  Accordingly, the claim for service 
connection for the veteran's cause of death must be denied.

B.  Entitlement to DIC

If a veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a deceased veteran in the 
same manner as if the death were service-connected if the 
veteran's death was not caused by his willful misconduct and 
the veteran was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was continuously rated totally disabling for 
a period of at least 10 years immediately preceding death  
38 U.S.C.A. § 1318(b).  The implementing regulation adds that 
at the time of the veteran's death, he was in receipt of or 
for any reason was not in receipt of but would have been 
entitled to receive compensation at the time of death  
38 C.F.R. § 3.22.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may receive section 1318 
benefits under any one of the following theories:  (1) If the 
veteran was in actual receipt of compensation at a total 
disability rating for 10 consecutive years preceding death; 
(2) if the veteran would have been entitled to receive such 
compensation but for clear and unmistakable error in previous 
final RO decisions and certain previous final Board 
decisions; or (3) if, on consideration of the evidence in the 
veterans' claims file or in VA custody prior to the veteran's 
death and the law then or subsequently made retroactively 
applicable, the veteran hypothetically would have been 
entitled to receive a total disability rating for a period or 
periods of time, when added to any period during which the 
veteran actually held such a rating, that would provide such 
a rating for at least the 10 years immediately preceding the 
veteran's death.  See Carpenter v. West, 11 Vet. App. 140, 
142 (1998); Green v. Brown, 10 Vet. App. 111, 114 (1997).

During the pendency of the appellant's appeal, VA promulgated 
changes to 38 C.F.R. § 3.22.  See 65 Fed. Reg. 3388 (2000) 
(effective January 21, 2000).  The amendments clarify the 
meaning of "entitled to receive" for purposes of that 
section.  The changes limit payment of DIC to cases where the 
veteran had, during his lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error by VA.  65 Fed. Reg. 3388 (2000).  It eliminated the 
theory of hypothetical entitlement.  Generally, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, such amendments may not be applied 
prior to the stated effective date.  See generally 
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461 
(1997); VAOPGCPREC 3-2000.

To the extent that the amendments are more restrictive, the 
Board finds that the previous version of 38 C.F.R. § 3.22 is 
more favorable to the appellant and will be applied in this 
case.  Karnas, 1 Vet. App. at 313. 

Except with respect to benefits under the provisions of 
38 U.S.C.A. § 1318, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106; see Timberlake v. Gober, 14 Vet. App. 
122 (2000); Marso v. West, 13 Vet. App. 260 (1999).  The 
Court has established that, under section 20.1106, if 
decisions rendered during the veteran's lifetime demonstrate 
that he or she did not have a total disability rating for a 
continuous period of ten years immediately preceding death, a 
survivor must show clear and unmistakable error in the 
pertinent decision or decisions during the veteran's lifetime 
in order to establish entitlement to DIC under section 1318.  
Marso, 13 Vet. App. at 267.

In this case, at the time of the veteran's death in March 
1993, he had no service-connected disabilities.  Service 
connection for various disabilities was denied in rating 
decisions of June 1958 and February 1975.  The appellant has 
not alleged that either of these decisions was clearly and 
unmistakably erroneous.  In this case, the veteran was not 
rated totally disabled for any length of time prior to his 
death and the criteria specified in the statue are not 
satisfied.  See 38 C.F.R. § 1318.  



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

